Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 4, 8-11 and 15 pending for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is noted that the prior grounds for rejection under this statute is withdrawn, the following set forth new grounds of rejection in response to Applicant’s amendment to the claims.
First, it is noted that the instant claims recite various ambiguities, for example claim 1 recites the following: “part A is selected from the group comprising Single Chain T cell receptor (ScTCR), single-chain antibody (SCFV), single-domain antibody (VHH), ligand, polypeptide and part B is selected from …” This definition of part A is unclear because it suggests that part B is included as a possibility within the definition of part A.  
Moreover, claim 1 recites: “Single-chain antibody (SCFV) light chain with a sequence corresponding to SEQ ID NO: 3,” and also recites that “a heavy chain region with a sequence 
Additionally, claim 1 recites that the “MiniCircle DNA does not contain plasmid bacterial backbone DNA when expressed...” This phrase is unclear because it suggests that the MiniCircle DNA may have contained plasmid bacterial backbone DNA at a certain period of time, however “when” it is expressed the bacterial plasmid DNA is not present.  It is further unclear what Applicants intend for the term “expressed” to encompass, the term is typically used when referring to the translation of a protein.
Claim 4 (as amended 12/01/2020) recites the following newly added text: 
“part A is selected from (1) Single-domain antibodies (VHH) with a sequence corresponding to SEQ ID NO: 1, (2) Single-chain antibody (SCFV) light chain with a sequence corresponding to SEQ ID NO:3, a variable area and a heavy chain variable region of the amino acid sequence shown as a SEQ ID NO:4, a (3) ligand with a sequence corresponding to SEQ ID NO:5; (4) polypeptide with a sequence corresponding to SEQ ID NO:6; (5) Single-chain T cell receptor (ScTCR) with a sequence corresponding to SEQ ID NO:7 and the Alpha chain variable region of the column, and the -chain variable region with a sequence corresponding to SEQ ID NO:8”
The newly added text appears to provide a structural definition of part A as set forth in the phrase “the cell bridging region contains specific binding target cell action of part A.”  First, it is unclear what Applicants are referring to in this statement.  This phrase is full of functional language, however the overall structure of what Applicants are intending to claim remains uncertain.  
The phrase “the Alpha chain variable region of the column
Claim 8 recites “the minicircle DNA vector of claim 4 wherein par A has a sequence corresponding to SEQ ID NO: 2 and part B has a sequence corresponding to SEQ ID NO: 10.” There is lack of antecedent basis for these limitations in claim 4, because claim 4 does not recite either SEQ ID NO: 2 or 10.
Claim 9 recites: “[T]he MiniCircle DNA vector of claim 8 wherein target cell- effector cell bridging device (BTEC) sequence corresponding to SEQ ID NO: 16.”  The metes and bounds of this phrase are vague and indefinite since it is unclear how BTEC corresponds to SEQ ID NO: 16, does it comprise or consist of SEQ ID NO: 16.
There are multiple recitations of the phrase “corresponding to” recited in claims 1, 4, and 8-11.  The use of this phrase is indefinite as it relates to the sequences recited in the claims. It is unclear if the claimed invention “comprises” the defined sequence, or “consists of” the defined sequence.

Claim 15 recites the phrase “wherein the cell bridging region contains specific binding target cell action of part A.” The phrase “target cell action of part A,” is uncertain and a person of ordinary skill in the art would not be able to ascertain the scope of the claimed invention.
Claim 15 further recites wherein “part A is selected from the group comprising Single Chain T cell receptor (ScTCR), single-chain antibody (SCFV), single-domain antibody (VHH), ligand, Polypeptide and part B is selected from the group comprising single chain antibody (SCFV), single Domain antibodies (VHH) and single-chain T cell receptor (ScTCR),”  and “wherein part A is selected from (I) Single-domain antibodies (VHH) (2) Single-chain antibody (SCFV) light chain, a variable area and a heavy chain variable region, a (3) ligand; (4) polypeptide; (5) Single-chain T cell receptor (ScTCR) and the Alpha chain variable regionwherein part B 
First, it appears that the claim provides two separate definitions of part A.  Additionally, the definition of part A appears to comprise wherein part A is selected from a group comprising ScTCR, SCFV, VHH, ligand, polypeptide and part B…” 
Claim 15 recites the term “regionwherein,” (last two lines) this term is likely a typo that must be corrected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8-11 and 15 stand rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US20160312230A1), in view of Fan et al. (US2018/0230225A1), Wang (US2016/0280795A1), Wu et al. (US2011/0118333A1), and Draghia-Akli et al. (US2006/0188988A1), and further in view of Chen et al. (2005).
Due to the ambiguity associated with the structure of the claimed MiniCircle DNA, the claims remain rejected for the reasons of record.  Although Applicants have made reference to the specific sequence listings into the claims, the overall structure of the claimed invention remains unclear.  Additionally, the prior art discloses MiniCircle DNA comprising various component alternatives of part A and part B recited in the instant claims.
With respect to claim 15, Applicants have added a method for treatment of a disease in a patient, comprising preparing a bispecific antibody MiniCircle DNA vector in combination with a 
As previously stated: 
Chen et al. (2016) discloses the following:  “[P]rovided are a minicircle DNA recombinant parental plasmid having a genetically engineered antibody gene expression cassette and a preparation method for the plasmid, a minicircle DNA having the genetically engineered antibody gene expression cassette, a preparation method for the DNA, and applications thereof, and, a host cell having the minicircle DNA, a preparation method for the cell, and applications thereof. Also provided are a genetically engineered antibody, a preparation method for same, and applications thereof.” 
In specific embodiments, Chen et al. (2016) discloses the following:

    PNG
    media_image1.png
    440
    461
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    357
    620
    media_image2.png
    Greyscale

The sequence of part A as selected from (2) a single-chain antibody (SCFV) light chain with a sequence corresponding to SEQ ID NO: 3” is set forth in SEQ ID NO: 29 of Chen et al. 
Moreover, Chen et al. (2016) teaches that the minicircle DNA vector of their invention were modified by the removal of backbone DNA sequences derived from bacteria, see ¶ [0022]. 
It is noted that Chen et al. (2005) teach that removal of bacterial sequences from their minicircle DNA results in enhanced transgene expression, particularly in skeletal muscle, see the following passage taken from page 127 of this reference:
“[I]n addition to overcoming a silencing effect, the size reduction in some systems may contribute to the high and sustainable level of transgene expression related to more efficient transfection. Removal of the approximately 3-kb bacterial sequence may greatly improve vector availability by increasing the efficiency in diffusion, cellular, and nuclear entry of the transgene. This has been suggested by other groups as the mechanism responsible for the robust transgene expression by minicircle in other tissues such as mouse skeletal muscle and human head and neck carcinoma grafts in nude mice…”
Chen et al. (2016) and (2005) do not disclose all of the specific sequence recited in the instant claims, and further does not disclose the co-transfection aid and local delivery of the MiniCircle DNA to skeletal muscle.
Fan et al. (US2018/0230225A1), discloses bispecific antibodies comprising a VHH sequence that is identical to SEQ ID NO: 1 of the instant invention, see SEQ ID NO: 77 of this reference.
SEQ ID NO 77,
CD20 single-domain antibody VHH 
SEQUENCE: 77 Pro Val Gln Leu Val Glu Ser Gly Gly Gly Leu Val Gln Ala Gly Asp Ser Leu Arg Leu Ser Cys Ala Ala Ser Gly Arg Thr Phe Gly Ile Gly 20 25 30 Thr Met Gly Trp Phe Arg Gln Pro Pro Gly Lys Glu Arg Glu Phe Val 35 40 45 Ala Ala Ile Arg Trp Ser Thr Gly Gly Thr Arg Tyr Ala Asp Ser Val 50 55 60 Lys Gly Arg Phe Thr Ile Ser Arg Asp Asn Ala Lys Leu Thr Val Asp 65 70 75 80 Leu Gln Met Asp Ser Leu Lys Pro Glu Asp Thr Ala Val Tyr Tyr Cys 85 90 95 Ala Ala Asp Arg Leu Ser Leu Asp Leu Ser Gly Arg Tyr His Tyr Asn Pro Ala Val Tyr Asp Tyr Trp Gly Gln Gly Thr Gln Val Thr Val Ser Ser

Wang (US20160280795A1; priority claim 12/19/2013) discloses Anti-CD3 VHH that is 100% identical to SEQ ID NO: 9 of the instant application.  This disclosed sequence of Wang et al. is SEQ ID NO: 13.  Wang discloses bivalent bispecific antibodies comprising the following characteristics:
 [0049] The bispecific antibody of the present technology includes two single-domain antigen-binding fragments (VHH fragments or VHH domains), each having specificity to one of the antigens. VHH fragments are known in the art and are further described below. Each of the VHH fragments is connected, optionally through a hinge region, to an Fc fragment of a conventional antibody. 

[0050] As a VHH fragment is independently capable of specifically recognizing and binding an antigen without a paired light chain, such an antibody includes only two polypeptide chains. Accordingly, during production of the bispecific antibody, there are only two possible pairings for each chain. In other words, even without any paring selection, about half (50%) of paired antibodies would be the desired bispecific antibody. Given the lack of light chains alone, therefore, the present technology leads to greatly improved production efficiency compared to conventional Fab-Fc bispecific antibodies. 

Wu et al. discloses the use of minicircle DNA vectors for the treatment of cardiovascular conditions.  In one embodiment, Wu et al. discloses wherein the minicircle DNA is administered to a patient in an amount sufficient to stably and efficiently transduce muscle cells involved in said peripheral artery disease, the methods also involve wherein the muscle cells are skeletal muscles, see paragraph [0069]. 
Also, with regard to the co-transfection reagent, Draghia-Akli et al. (US2006/0188988A1) teach compositions and methods for optimized high yield synthetic plasmids.  In one particular embodiment Draghia-Akli et al. teach the following:
[0014] “…[p]lasmids formulated with poly-L-glutamate ("PLG") or polyvinylpyrrolidone ("PVP") were observed to have an increase in plasmid transfection, which consequently increased the expression of a desired transgene. For example, plasmids formulated with PLG or PVP were observed to increase gene expression to up to 10 fold in the skeletal muscle of mice, rats, and dogs…” 
It would have been obvious to the ordinary skilled artisan at the effective filing date of the instant application to have combined the teachings of the cited references in the design of the instant invention.  One of ordinary skill in the art would have been motivated to substitute known sequences (i.e. from Fan et al. and Wang et al. described above) used to prepare bispecific antibodies for the sequences set forth in Chen et al., to be used for the same purpose, specifically for the preparation of bispecific antibodies. Furthermore, it would have been obvious to the ordinary skilled artisan to have used PVP polymer as a transfection agent for the delivery of MiniCircle DNA into skeletal muscle cells, since the prior art (Draghia-Akli et al. (US2006/0188988A1) ) clearly teaches that the use of PVP for transfection of circular DNA results in increased gene expression. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 












Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1633